Citation Nr: 9930400	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  99-13 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left humerus with bursitis and shoulder 
impairment, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January 1978 to December 1992.

In November 1993, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, granted the 
veteran's claim for service connection for residuals of a 
fracture of the left humerus with bursitis and shoulder 
impairment and assigned a 20 percent rating.  Later in 
November 1993, the RO notified him of its decision, and of 
his procedural and appellate rights, and he did not timely 
appeal the propriety of the initial rating assigned.  
38 C.F.R. § 20.200; Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

In July 1995, the veteran filed a claim requesting a higher 
rating for his disability.  The RO denied his claim in 
January 1996, and he appealed the RO's decision to the Board 
of Veterans' Appeals (Board).  In February 1998, he testified 
at a hearing at the RO in support of his claim.


REMAND

During his hearing, the veteran alleged that he experiences 
chronic pain in his left shoulder and elbow-particularly 
during physical activity of any sort-as a result of the 
fracture that he sustained to his humerus while on active 
duty in the military.  The veteran's representative argued in 
a September 1999 statement that, in assessing the severity of 
the disability, the RO did not give adequate consideration of 
the extent of any additional functional impairment in this 
extremity attributable to the pain (and painful motion), 
and/or that is due to such other relevant factors as limited 
or excess movement, weakness, excess fatigability, 
and incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
Based on a review of the February 1996 Statement of the Case 
(SOC), and the April 1998 Supplemental Statement of the Case 
(SSOC), it is clear that the RO at least attempted to 
consider these relevant factors in assessing the overall 
severity of the veteran's disability.  However, the actual 
reports of the September 1995 and February 1998 VA medical 
examinations upon which the RO based its conclusions do not 
contain any discussion whatsoever of the necessary 
considerations noted in DeLuca, and VA adjudicators cannot 
unilaterally make determinations in this regard, themselves, 
without supporting medical evidence.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Consequently, the 
veteran should undergo another VA orthopedic examination to 
address these issues.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).

Accordingly, the case hereby is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a VA orthopedic examination to assess 
the current severity of the residuals of 
the humerus fracture that he sustained 
during service.  All indicated tests must 
be completed and all clinical findings, 
to include range of motion studies, 
expressed in degrees, should be reported 
in detail.  The examiner should also 
provide standard or normal range of 
motion in the left shoulder and elbow for 
comparison purposes.  It is imperative 
that the examiner review the evidence in 
the claims folder, including a complete 
copy of this REMAND.  In assessing the 
severity of the veteran's disability, 
the examiner should indicate whether 
there is evidence of additional 
functional loss due to pain/painful 
motion, weakness, fatigability, or 
incoordination, to include during 
"flare-ups," and, if so, should attempt 
to quantify the degree of such functional 
impairment in terms of additional degrees 
of lost motion.  The examiner also 
should, to the extent possible, 
distinguish the symptoms that are 
attributable to the service-connected 
disability from those that are 
attributable to conditions that are not 
service connected.  The examiner must set 
forth all examination findings, along 
with the complete rationale underlying 
any conclusions drawn or opinions 
expressed (citing, if necessary, to 
specific evidence in the record) in a 
typewritten report.

2.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with the 
claims file, for immediate corrective action.

3.  After completion of the above 
development, and after completion of any 
other development deemed warranted by the 
record, the RO should readjudicate the 
claim for a higher rating for the humerus 
fracture residuals on the basis of all 
relevant evidence of record, as well as 
all pertinent legal authority.  The RO 
must provide adequate reasons and bases 
for its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in this REMAND.

4.  If the benefits sought by the veteran 
are not granted to his satisfaction, then 
he and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an opportunity to 
submit additional evidence and/or 
argument in response thereto prior to the 
case being returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



